         Case 1:21-cr-00292-RCL Document 77 Filed 06/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                            :
UNITED STATES OF AMERICA                    :         Case No.: 21-cr-292 RCL
                                            :
v.                                          :
                                            :
CHRISTOPHER WORRELL,                        :
             Defendant.                     :
                                            :

                NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its May 26, 2021, discovery letter, memorializing discovery

sent on that same day, which is served as an attachment via ECF on counsel for Defendant.


                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793

                                                    By: /s/ William Dreher
                                                    WILLIAM DREHER
                                                    Assistant United States Attorney
                                                    D.C. Bar No. 1033828
                                                    700 Stewart Street, Suite 5220
                                                    Seattle, WA 98101
                                                    (206) 553-4579
                                                    william.dreher@usdoj.gov
